NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2997-20

STEPHEN TURDO,

          Plaintiff-Appellant,

v.

ELISA TURDO,

     Defendant-Respondent.
__________________________

                   Submitted September 21, 2022 – Decided September 28, 2022

                   Before Judges Haas and DeAlmeida.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Gloucester County,
                   Docket No. FM-08-0922-12.

                   Smedley Law Group, attorneys                                 for      appellant
                   (AllynMarie Smedley, on the briefs).

                   Elisa Turdo, respondent pro se.

PER CURIAM
      In this post-judgment matrimonial matter, plaintiff appeals from the

Family Part's May 11, 2021 order that reduced, but did not terminate, his

alimony and life insurance obligations to defendant. We affirm.

      The parties were married in November 1984, and divorced in June 2013.

According to their Dual Final Judgment of Divorce, plaintiff was required to

pay defendant permanent alimony in the amount of $400 per week commencing

June 1, 2014, and to maintain $200,000 in life insurance to secure this

obligation.

      Plaintiff retired in 2021 and filed a motion seeking to terminate or reduce

his alimony and life insurance obligations. Defendant opposed the motion and

both parties submitted financial information. The trial judge considered the

parties' arguments and rendered a comprehensive written decision that fully

detailed his findings of fact and conclusions of law. The judge concluded that

plaintiff had demonstrated a change in his circumstances that warranted a

reduction of his alimony obligation to $200 per week. In addition, the judge

ruled that plaintiff only needed to maintain a $100,000 life insurance policy in

order to secure this obligation.

      On appeal, plaintiff argues that the trial judge should have terminated both

of his support obligations. Based on our review of the record and the applicable


                                                                            A-2997-20
                                        2
law, we affirm substantially for the reasons expressed by the judge. We add the

following brief comments.

      The scope of our review of the Family Part's order is limited. We owe

substantial deference to the Family Part's findings of fact because of that court's

special expertise in family matters. Cesare v. Cesare, 154 N.J. 394, 411-12

(1998).   Thus, "[a] reviewing court should uphold the factual findings

undergirding the trial court's decision if they are supported by adequate,

substantial and credible evidence on the record." MacKinnon v. MacKinnon,

191 N.J. 240, 253-54 (2007) (alteration in original) (quoting N.J. Div. of Youth

& Fam. Servs. v. M.M., 189 N.J. 261, 279 (2007)).

      While we owe no special deference to the judge's legal conclusions,

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995),

"we 'should not disturb the factual findings and legal conclusions of the trial

judge unless . . . convinced that they are so manifestly unsupported by or

inconsistent with the competent, relevant and reasonably credible evidence as to

offend the interests of justice' or when we determine the court has palpably

abused its discretion." Parish v. Parish, 412 N.J. Super. 39, 47 (App. Div. 2010)

(quoting Cesare, 154 N.J. at 412). We will reverse the trial court's decision

"[o]nly when the [its] conclusions are so 'clearly mistaken' or 'wide of the mark'


                                                                             A-2997-20
                                        3
. . . to ensure that there is not a denial of justice." N.J. Div. of Youth & Fam.

Servs. v. E.P., 196 N.J. 88, 104 (2008) (quoting N.J. Div. of Youth & Fam.

Servs. v. G.L., 191 N.J. 596, 605 (2007)).

      Applying these principles, plaintiff's arguments concerning the May 11,

2021 order reveal nothing "so wide of the mark" that we could reasonably

conclude the order constituted "a denial of justice." The record amply supports

the judge's factual findings and, in light of those findings, his legal conclusions

are unassailable.

      Affirmed.




                                                                             A-2997-20
                                        4